Name: 2004/618/EC: Council Decision of 11 August 2004 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Pakistan pursuant to Article XXVIII of the GATT 1994 relating to the modification of concessions with respect to rice provided for in EC Schedule CXL annexed to the GATT 1994
 Type: Decision
 Subject Matter: plant product;  European construction;  trade;  Asia and Oceania;  agricultural policy
 Date Published: 2004-08-28; 2008-12-31

 28.8.2004 EN Official Journal of the European Union L 279/23 COUNCIL DECISION of 11 August 2004 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Pakistan pursuant to Article XXVIII of the GATT 1994 relating to the modification of concessions with respect to rice provided for in EC Schedule CXL annexed to the GATT 1994 (2004/618/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 26 June 2003, the Council authorised the Commission to open negotiations under Article XXVIII of the GATT 1994 with a view to modify certain concessions for rice. Accordingly, the Community notified the WTO on 2 July 2003 of its intention to modify certain concessions in EC Schedule CXL. (2) Negotiations have been conducted by the Commission in consultation with the Committee established by Article 133 of the Treaty and within the framework of the negotiating directives issued by the Council. (3) The Commission has negotiated with the United States of America, having a principal supplying interest in products of HS code 1006 20 (husked rice) and substantial supplier interest in products of HS code 1006 30 (milled rice), Thailand, having a principal supplying interest in products of HS code 1006 30 (milled rice) and substantial supplier interest in products of HS code 1006 20 (husked rice) and India and Pakistan, each having a substantial supplier interest in products of HS code 1006 20 (husked rice). (4) In order to ensure that the Agreement may be fully applied by 1 September 2004 and pending the amendment of Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (1), the Commission should be authorised to adopt temporary derogations from that Regulation. (5) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (2). (6) The Commission has successfully negotiated an Agreement in the form of an Exchange of Letters between the European Community and Pakistan. The Agreement should therefore be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters between the European Community and Pakistan pursuant to Article XXVIII of the GATT 1994 relating to the modification of concessions with respect to rice provided for in EC Schedule CXL annexed to the GATT 1994 is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 To the extent necessary to permit the full application of this Agreement by 1 September 2004, the Commission may derogate from Regulation (EC) No 1785/2003, in accordance with the procedure referred to in Article 3(2) of this Decision, until that Regulation is amended but at the latest until 30 June 2005. Article 3 1. The Commission shall be assisted by the Management Committee for Cereals instituted by Article 25 of Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (3). 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply. The period provided for in Article 4(3) of Decision 1999/468/EC shall be set at one month. 3. The Committee shall adopt its Rules of Procedure. Article 4 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Community (4). Done at Brussels, 11 August 2004. For the Council The President B. BOT (1) OJ L 270, 21.10.2003, p. 96. (2) OJ L 184, 17.7.1999, p. 23. (3) OJ L 270, 21.10.2003, p. 78. (4) The date of entry into force of the agreement will be published in the Official Journal of the European Union. AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS between the European Community and Pakistan pursuant to Article XXVIII of the GATT 1994 relating to the modification of concessions with respect to rice provided for in EC Schedule CXL annexed to the GATT 1994 Sir, Following negotiations between the European Community (EC) and Pakistan under Article XXVIII of GATT 1994 for the modification of concessions with respect to rice provided for in EC Schedule CXL annexed to the General Agreement on Tariffs and Trade 1994 (GATT 1994), the EC agrees to the conclusions as outlined below. Final import regime The tariff rate for husked rice (CN code 1006 20) shall be EUR 65/tonne. With respect to the import regime of husked rice (CN codes 1006 20 17 and 1006 20 98) of the varieties Kernel (Basmati), Basmati 370, Pusa Basmati and Super Basmati the EC's specific bound rate of duty shall be zero. To that purpose:  a Community control system based on DNA analysis at the border shall be created; Pakistan shall actively cooperate with the EC to set up such a control system and the EC shall provide the appropriate technical assistance in this matter,  it is understood that Basmati rice of the varieties described above is produced in certain geographical areas and that Pakistan will protect Basmati rice as a geographical indication. The EC would welcome an application for protection as a geographical indication of Basmati rice under Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1). The EC shall process any such application as expeditiously as possible. The EC shall provide any necessary technical assistance in this matter. Transitional arrangement As from 1 September 2004 and until the date of entry into force of the above-mentioned Community control system, the EC shall put in place a transitional regime with regard to husked rice (CN codes 1006 20 17 and 1006 20 98) of the varieties described above based on the following elements. The EC's autonomous applied rate of duty shall be zero. However, if market disturbance occurs, the EC will consult with Pakistan's competent authorities to agree an appropriate solution. If no agreement is reached, the EC reserves the right to revert to the bound rate of duty of EUR 65/tonne for husked rice (CN code 1006 20). General For the purposes of this agreement:  the EC shall establish separate tariff lines for Basmati rice of the varieties indicated in the agreements with India and Pakistan,  the competent Pakistani authorities shall continue to issue the authenticity certificates prior to the issuance of import licences, meaning that the current system of administration of the certificates of authenticity shall be maintained. The EC recognises that Pakistan has initial negotiating rights with respect to the concessions specified in the present letter. This Agreement shall be approved by the Parties in accordance with their own procedures. The provisions of this Agreement shall be applicable from 1 September 2004. I would be grateful if you could confirm the agreement of your Government to the above. Please accept, Sir, the assurance of my highest consideration. Hecho en Bruselas, el V Bruselu dne UdfÃ ¦rdiget i Bruxelles, den Geschehen zu BrÃ ¼ssel am BrÃ ¼ssel, Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã Ã Ã ¾Ã ­Ã »Ã »Ã µÃ , Ã Ã Ã ¹Ã  Done at Brussels, Fait Ã Bruxelles, le Fatto a Bruxelles, addiÃ ¬ BriselÃ ¿, Priimta Briuselyje, Kelt BrÃ ¼sszelben, MagÃ ¿mula fi Brussel, Gedaan te Brussel, SporzÃ ¿dzono w Brukseli, dnia Feito em Bruxelas, V Bruseli V Bruslju, Tehty BrysselissÃ ¤ UtfÃ ¤rdat i Bryssel den Por la Comunidad Europea Za EvropskÃ © spoleÃ enstvÃ ¯ For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Euroopa Ã henduse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Eiropas Kopienas vÃ rdÃ  Europos bendrijos vardu az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-KomunitÃ Ewropea Voor de Europese Gemeenschap W imieniu WspÃ ³lnoty Europejskiej Pela Comunidade Europeia Za EurÃ ³pske spoloÃ enstvo za Evropsko skupnost Euroopan yhteisÃ ¶n puolesta PÃ ¥ Europeiska gemenskapens vÃ ¤gnar Sir, I have the honour to acknowledge receipt of your letter of today's date, worded as follows: Following negotiations between the European Community (EC) and Pakistan under Article XXVIII of GATT 1994 for the modification of concessions with respect to rice provided for in EC Schedule CXL annexed to the General Agreement on Tariffs and Trade 1994 (GATT 1994), the EC agrees to the conclusions as outlined below. Final Import regime The tariff rate for husked rice (CN code 1006 20) shall be EUR 65/tonne. With respect to the import regime of husked rice (CN codes 1006 20 17 and 1006 20 98) of the varieties Kernel (Basmati), Basmati 370, Pusa Basmati and Super Basmati the EC's specific bound rate of duty shall be zero. To that purpose:  a Community control system based on DNA analysis at the border shall be created; Pakistan shall actively cooperate with the EC to set up such a control system and the EC shall provide the appropriate technical assistance in this matter,  it is understood that Basmati rice of the varieties described above is produced in certain geographical areas and that Pakistan will protect Basmati rice as a geographical indication. The EC would welcome an application for protection as a geographical indication of Basmati rice under Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (2). The EC shall process any such application as expeditiously as possible. The EC shall provide any necessary technical assistance in this matter. Transitional arrangement As from 1 September 2004 and until the date of entry into force of the above-mentioned Community control system, the EC shall put in place a transitional regime with regard to husked rice (CN codes 1006 20 17 and 1006 20 98) of the varieties described above based on the following elements. The EC's autonomous applied rate of duty shall be zero. However, if market disturbance occurs, the EC will consult with Pakistan's competent authorities to agree an appropriate solution. If no agreement is reached, the EC reserves the right to revert to the bound rate of duty of EUR 65/tonne for husked rice (CN code 1006 20). General For the purposes of this agreement:  the EC shall establish separate tariff lines for Basmati rice of the varieties indicated in the agreements with India and Pakistan,  the competent Pakistani authorities shall continue to issue the authenticity certificates prior to the issuance of import licences, meaning that the current system of administration of the certificates of authenticity shall be maintained. The EC recognises that Pakistan has initial negotiating rights with respect to the concessions specified in the present letter. This Agreement shall be approved by the Parties in accordance with their own procedures. The provisions of this Agreement shall be applicable from 1 September 2004. I would be grateful if you could confirm the agreement of your Government to the above. Pakistan has the honour of confirming its agreement with the contents of this letter. Please accept, Sir, the assurance of my highest consideration. Done at Brussels, Hecho en Bruselas, el V Bruselu dne UdfÃ ¦rdiget i Bruxelles, den Geschehen zu BrÃ ¼ssel am BrÃ ¼ssel, Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã Ã Ã ¾Ã ­Ã »Ã »Ã µÃ , Ã Ã Ã ¹Ã  Fait Ã Bruxelles, le Fatto a Bruxelles, addiÃ ¬ BriselÃ ¿, Priimta Briuselyje, Kelt BrÃ ¼sszelben, MagÃ ¿mula fi Brussel, Gedaan te Brussel, SporzÃ ¿dzono w Brukseli, dnia Feito em Bruxelas, V Bruseli V Bruslju, Tehty BrysselissÃ ¤ UtfÃ ¤rdat i Bryssel den On behalf of Pakistan En nombre de PakistÃ ¡n Za PÃ ¡kistÃ ¡n PÃ ¥ Pakistans vegne Im Namen Pakistans Pakistani nimel Ã Ã ¾ Ã ¿Ã ½Ã Ã ¼Ã ±Ã Ã ¿Ã  Ã Ã ¿Ã Ã Ã ±Ã ºÃ ¹Ã Ã Ã ¬Ã ½ Au nom du Pakistan Per il Pakistan PakistÃ nas vÃ rdÃ  Pakistano vardu PakisztÃ ¡n nevÃ ©ben GÃ §an-nom tal-Pakistan Namens Pakistan W imieniu Pakistanu Pelo PaquistÃ £o V mene Pakistanu V imenu Pakistana Pakistanin puolesta PÃ ¥ Pakistans vÃ ¤gnar (1) OJ L 208, 24.7.1992, p. 1. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 208, 24.7.1992, p. 1. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).